 1   Gregory L. Spallas, SBN 129306
     PHILLIPS, SPALLAS & ANGSTADT LLP
 2   505 Sansome St., 6th Floor
     San Francisco, California 94111 ·
 3   Telephone: (415) 278-9400
     Facsimile: (415) 278-9411
 4   E-Mail: gspallas@psalaw.net

 5   Attorneys for Defendant
     WAL-MART INC,
 6

 7   Winston W. Moody- 297767
 8   Gwilliam Ivary Chiosso Cavalli &
     Brewer
'9   1999 Harrison St., Suite 1600
     Oakland, CA 94612
10   Telephone: (510) 832-5411
11   Facsimile: (510) 832-1918
     E-Mail: wmoody@giccb.com
12
     Attorneys for Plaintiffs
13   PA TRICIA KELLY and RONALD
14   KELLY

15
                                   UNITED STATES DISTRICT COURT
16
                                  NORTHERN DISTRICT OF CALIFORNIA
17

18
     PA TRICIA KELLY AND RONALD                       ) Case No. 3:19-cv-02886-JCS
19   KELLY,                                           )
                                                      ) JOINT STIPULATION AND ORDER
20
                                                      ) FOR DISMISSAL WITH PREJUDICE
21                  Plaintiffs,                       )
                                                      )
22           vs.                                      )
                                                      )
23
     WAL-MART INC., and DOES 1-12,                    )
24                                                    )
                    Defendants.                       )
25

26
     _______________                                  )
                                                      )


27          The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil

28   Procedure 41 (a)(l )(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed




                     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
 1   by them, to the Dismissal With Prejudice of this action, including all claims and counterclaims

 2   stated herein against all parties, with each party to bear its own attorney's fees and cost.
 3

 4

 5   DATED:      Feb. 13 , 2020                     By:     Isl Winston W. Moody
 6                                                         Winston W. Moody - 297767
                                                           Gwilliam Ivary Chiosso Cavalli & Brewer
 7                                                         1999 Harrison St., Suite 1600
                                                           Oakland, CA 94612
 8                                                         Telephone: (510) 832-5411
 9                                                         Facsimile: (510) 832-1918
                                                           Attorneys for Plaintiffs
10                                                         PA TRICIA KELLY and RONALD KELLY
11

12

13   DATED~/L.J , 2020
14
                                                           PHILL     , ALLAS & ANGSTADT LLP
15                                                         505 Sansome St., 6th Floor
                                                           San Francisco, California 94111
16                                                         Attorneys for Defendant
                                                           WAL-MART INC.
17

18

19

20

21

22
23

24

25

26

27

28



                                                       2
                     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
 1
                                                  ORDER
 2

 3          The stipulation is approved. The entire action, including all claims and counterclaims

 4   stated herein against all parties, is hereby dismissed with prejudice

 5                       2020
 6           March 6
     Dated: _ _ _ _ _ __
                       , 2019
                                                   Honorable Judge Joseph C. Spero
 7                                                 United States District Court
                                                   Northern District of California
 8

 9

10

11

12

13

14

15

16

17

18
19
20

21

22

23
24

25

26
27
28



                                                      3
                     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
